Title: From George Washington to William Pearce, 25 May 1794
From: Washington, George
To: Pearce, William


               
                  Mr Pearce,
                  Philadelphia 25th May 1794
               
               I learn with concern from your letter of the 18th instant, that your crops were still labouring under a drought, and most of them very much injured.  At disappointments and losses which are the effects of Providential acts, I never repine; because I am sure the alwise disposer of events knows better than we do, what is best for us, or what we deserve. Two or three fine rains have fallen here in the course of the past week; some of which I hope (though I fear the showers were partial) may have extended to Mount Vernon.
               I am quite astonished as well as concerned, to hear so unfavorable an acct of the drilled Wheat. What can be the cause of it?  Not the working of it I hope? for by that means it was, I expected to have augmented the crop considerably.
               The great change for the worse in my Sheep, since I left home about five years ago is as much to be regreted, as the constant decrease of their numbers. At that time, the fleeces through my flock, averaged upwards of five pound, now, I perceive by the last reports they are but little over two pounds.
               From the letters I have received by the Peggy, she must have arrived at George Town, I hope you have got my thorn plts, and Mr Lears fruit Trees to Mount Vernon. Enclosed is a copy of
                  
                  the list of the latter, which desire the Gardener to be particularly attentive to.
               It was always intended that the Negro quarters at Union farm should range with the lane fence, or nearly so; but then the fence of No. 5 & the great Meadow was to have been moved forward, with a view to narrow the lane, and to throw the Barn in the middle of it—So wide a lane as the present never was intended to remain. but matters may rest as they are until I come home, or until you shall hear from me again. The first will not be, I fear, so soon as I expected; as it is very questionable whether Congress will be up next week; and I may have business afterwards, to detain me here a few days; which does not occur to me at this moment. In my next (this day week) I may probably speak with more certainty on this point. I wish you well and am Your friend &ca
               
                  Go: Washington
               
               
                  P.S. Have you heard of the Oats yet, which I sent from hence?
                  A vessel is now up for Alexandria, by which I shall send Paper for my House in that place.
               
               
                  G.W.
               
            